Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 03, 2014

The Court of Appeals hereby passes the following order:

A15A0241. KEVIN BROYARD v. THE STATE.

      A jury found Kevin Broyard guilty of armed robbery, aggravated assault, and
fleeing/attempting to elude a police officer, and we affirmed his convictions on
appeal. See Broyard v. State, 325 Ga. App. 794 (755 SE2d 36) (2014). Broyard
subsequently filed an extraordinary motion for new trial, which the trial court denied
on June 27, 2014. Broyard then filed this direct appeal. However, an order denying
an extraordinary motion for new trial must be appealed by application for
discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State, 227 Ga. App.
327, 329 (489 SE2d 129) (1997). We thus lack jurisdiction to consider this direct
appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            10/03/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.